EXHIBIT 99.1 Condensed Consolidated Interim Financial Statements Formerly known as Global Green Matrix Corp. Condensed Consolidated Interim Financial Statements For the three and six months ended June 30, 2014 and 2013 (Expressed in Canadian Dollars) Unaudited - Prepared by Management (Unaudited – See “Notice to Reader” on following page) In accordance with National Instrument 51-102 released by the Canadian Securities Administrators, the Company discloses that its external auditors have not reviewed the condensed consolidated interim financial statements for the period ended 30 June 2014. 1 NOTICE TO READER OF THE FINANCIAL STATEMENTS The condensed consolidated interim financial statements of Intercept Energy Services Inc. (the "Company"), comprised of the condensed consolidated interim statement of financial position as at June 30, 2014 and the condensed consolidated interim statements of net loss and comprehensive loss, cash flows and changes in shareholder's deficiency for the six months ended 30 June 2014 and 2013 are the responsibility of the Company’s management. These condensed consolidated interim financial statements have not been reviewed on behalf of the shareholders by the independent external auditors of the Company, Grant Thornton LLP Chartered Accountants. The condensed consolidated interim financial statements have been prepared by management and include the selection of appropriate accounting principles, judgments and estimates necessary to prepare these condensed consolidated interim financial statements in accordance with International Financial Reporting Standards ("IFRS"). 2 INTERCEPT ENERGY SERVICES INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF FINANCIAL POSITION (Expressed in Canadian dollars - Unaudited) Notes June 30, December 31, (Audited) ASSETS Current assets Cash $ $ Trade and other receivables 4 Prepaids and deposits Inventory - Total current assets Non-current assets Equipment 5 Total non-current assets TOTAL ASSETS $ $ LIABILITIES Current liabilities Trade and other payables 6 $ $ Loans and borrowings 7 Finance lease obligations 8 Current portion of royalty obligations 9 Current portion of derivative liability 10 Total current liabilities Non-current liabilities Royalty obligations 9 Derivative liability 10 Loans and borrowings 7 Total long term liabilities TOTAL LIABILITIES SHAREHOLDERS' DEFICIENCY Share capital 11 Contributed surplus 13 Deficit ) ) TOTAL DEFICIENCY ) ) TOTAL LIABILITIES AND DEFICIENCY $ $ On behalf of the Board: “Randy Hayward” "Richard Oravec" Director Director The accompanying notes are an integral part of these condensed consolidated interim financial statements. 3 INTERCEPT ENERGY SERVICES INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF NET LOSS AND COMPREHENSIVE LOSS (Expressed in Canadian dollars - Unaudited) Three Months Ended Three Months Ended Six MonthsEnded Six Months Ended Notes June 30, 2014 June 30, 2013 June 30, 2014 June 30, 2013 REVENUE Rental income $ EXPENSES Consulting fees Depreciation Equipment maintenance and rental Fuel and sundry direct operating costs Occupancy costs ) ) Office and sundry Professional fees Royalties Salaries and wages Share based compensation Travel, marketing and conferences Foreign exchange loss (gain) - - Loss before other items ) OTHER ITEMS Interest income - - Amortization of deferred gain onsale leaseback - - - Gain (loss) on derivative liability ) - ) - Finance expense ) Net loss and comprehensive loss for the period $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these condensed consolidated interim financial statements. 4 INTERCEPT ENERGY SERVICES INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF CHANGES IN SHAREHOLDERS' DEFICIENCY (Expressed in Canadian dollars - Unaudited) Share Capital Number of shares Amount Contributed surplus Subscription advances Deficit Total Balance at December 31, 2012 (restated note 20) $ ) $ ) Private placements - ) - Share issue costs - ) - - ) Share based compensation - Net loss and comprehensive loss for the period - ) ) Balance at June 30, 2013 - ) ) Balance at December 31, 2013 - ) ) Bonus shares issued - - - Share based compensation - Net loss and comprehensive loss for the period - ) ) Balance at June 30, 2014 $ $ $ - $ ) $ ) The accompanying notes are an integral part of these condensed consolidated interim financial statements. 5 INTERCEPT ENERGY SERVICES INC. CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS (Expressed in Canadian dollars - Unaudited) Six months ended June 30, 2014 Six months ended June 30, 2013 CASH FLOWS FROM OPERATING ACTIVITIES Net loss and comprehensive loss for the period $ ) $ ) Items not affecting cash: Amortization of deferred gain on sale leaseback - ) Depreciation Accretion Share-based payments Changes in non-cash working capital items: Trade and other receivables ) Prepaids and deposits ) ) Inventory ) - Income taxes recoverable - Trade and other payables ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Loans receivable - ) Acquisition of equipment ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of shares - Share issue costs - ) Loans and borrowings Loans and borrowings repayments - - Derivative liability ) - Finance leases - paid ) ) Change in cash for the period ) Cash, beginning of period Cash, end of period $ $ Supplemental disclosure with respect to cash flows (Note 19) The accompanying notes are an integral part of these condensed interim consolidated financial statements. 6 Intercept Energy Services Inc. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (Expressed in Canadian dollars - Unaudited) Six Months Ended June 30, 2014 and June 30, 2013 1. Nature of operations and going concern Intercept Energy Services Inc. (“Intercept Energy” or the “Company” or the “Corporation”) is an oil and gas service company whose primary business is providing an innovative and proprietary technology that heats water used in the fracturing process by exploration and production companies operating in Canada and the United States. These services are designed to enhance safety, increase efficiency and results in lower costs. The address of the Company’s registered office is 600-666 Burrard Street, Vancouver BC V6C 3P6. These financial statements have been prepared on the assumption that the Company will continue as a going concern, meaning it will continue in operation for the foreseeable future and will be able to realize assets and discharge liabilities in the ordinary course of operations. These financial statements do not give effect to any adjustments which would be necessary should the Company be unable to continue as a going concern and thus be required to realize its assets and discharge its liabilities in other than the normal course of business and at amounts different from those reflected in these financial statements. The Company incurred a net loss for the six months ended June 30, 2014 of $1,339,442 with a total accumulated deficit of $19,737,951. There is doubt about the Company’s ability to continue as a going concern. The Company’s continuation as a “going concern” is dependent upon its ability to achieve profitable operations, upon the continued financial support of its shareholders and upon its ability to obtain additional financing or equity. While the Company has been successful in securing financings in the past, there is no assurance that it will be able to do so in the future. Accordingly, these financial statements do not give effect to adjustments, if any, that would be necessary should the Company be unable to continue as a going concern. The condensed interim consolidated financial statements were authorized for issue on August 27, 2014 by the Board of Directors of the Company. 2. Significant accounting policies Statement of compliance These condensed interim consolidated financial statements have been prepared in accordance with IAS 34, “Interim Financial Reporting” (“IAS 34”) as issued by the International Financial Accounting Standards Board (“IASB”). Accordingly, certain information and footnote disclosure normally included in annual financial statements prepared in accordance with International Financial Reporting Standards (“IFRS”), as issued by the IASB, have been omitted or condensed. The preparation of financial statements in accordance with IAS 34 requires the use of certain critical accounting estimates. It also requires management to exercise judgment in applying the Company’s accounting policies. Basis of presentation These condensed interim consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary. Subsidiaries are fully consolidated from the date of acquisition, being the date on which the Company obtains control, and continue to be consolidated until the date that such control ceases.The parent controls a subsidiary if it is exposed or has rights, to variable returns from its involvement with the subsidiary and has the ability to affect those returns through its power over the subsidiary. The consolidated financial statements include, on a consolidated basis, the assets, liabilities, revenues and expenses of the Company, and its wholly-owned subsidiary, 1503826 Alberta Ltd., from the date of acquisition on March 20, 2012 until the amalgamation with the Company on January 1, 2014. All inter-company balances and transactions, including unrealized income and expenses arising from inter-company transactions, are eliminated on consolidation. 7 Intercept Energy Services Inc. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (Expressed in Canadian dollars - Unaudited) Six Months Ended June 30, 2014 and June 30, 2013 2. Significant accounting policies (cont’d) Significant accounting judgments, estimates and assumptions The preparation of the Company’s consolidated financial statements in conformity with IFRS requires management to make judgments, estimates and assumptions that affect the reported amounts of assets, liabilities and contingent liabilities at the date of the financial statements and reported amounts of revenues and expenses during the reporting period. Estimates and assumptions are continuously evaluated and are based on management’s experience and other factors, including expectations of future events that are believed to be reasonable under the circumstances. However, actual outcomes can differ from these estimates. The areas which require management to make significant judgments, estimates and assumptions in determining carrying values include: Judgments Going concern As disclosed in Note 1, these financial statements have been prepared in accordance with IFRS on a going concern basis, which assumes the realization of assets and discharge of liabilities in the normal course of business within the foreseeable future. Management uses judgment to assess the Company’s ability to continue as a going concern and the existence of conditions that cast doubt upon the going concern assumption. It is management’s assessment that the going concern assumption is appropriate based on the following events discussed in (Note 22): · On June 26, 2014, the Company entered into an agreement with 1645577 Alberta Ltd. (“Numberco”) whereby the Company agreed that, in consideration of the Royalty Agreement for a 10 % royalty on gross revenue as per the terms and as set out in the Original Agreement it will issue to Numberco – 2,000,000 Common shares for a deemed value of $100,000 thereby terminating all future and accrued royalty payments subject to regulatory approvals. This agreement was subsequently approved by the TSX Venture on July 8, 2014 and accordingly this royalty liability was terminated on July 8, 2014. Total royalty obligation that was terminated in exchange for the above shares was approximately $3 million between current and non-current liabilities which was eliminated subsequent to the quarter end on July 8, 2014 · On July 29, 2014, the Company entered into a $2.5 million equipment lease finance facility with Weslease Income Growth Fund Limited Partnership by its general partner Weslease Income Growth Fund GP Ltd. ("Weslease") subject to regulatory approval.On July 30, 2014 the Company received TSX approval for this equipment lease financing.The term of the lease financing is for five years and the Company is required to make monthly payments on the facility of approximately $74,000 beginning August 15, 2014.The Company may at any time after the first year, payout the financing without penalty or additional fees.The equipment lease facility is secured by a charge over all the assets of the Company and includes other usual and customary terms and conditions.The proceeds from the equipment lease facility will be used to fully extinguish debt currently owed to a Canadian Chartered Bank of approximately $1.6, and to reduce debt owing to an arm's length third-party lender from approximately $1.1 million to $0.8 million and to repay other indebtedness of approximately $0.3 million. The balance will be used for general business purposes, including Company's plannedexpansion into the United States. · On August 1, 2014 the Company announced a non-brokered private placement offering of up to 20,000,000 units at $0.05 per unit for proceeds of up to $1,000,000. Each unit will consist of one common share of the Company and one share purchase warrant that entitling the holder to purchase one additional common share of the Company at a price of $0.075 per share for a two year period following closing of the offering. The warrants are subject to an accelerated expiry stating that if at any time, after the standard 4 month hold period, the closing price of the Company’s common shares on the TSX Venture Exchange exceeds $0.15 for any 10 consecutive trading days, the warrant holder will be given notice that the warrants will expire 31 days following the date of such notice. On August 6, 2014, the Company received TSX Approval and closed on the first tranche of this private placement and issued9,670,000 units for total gross proceeds of $483,500. 8 Intercept Energy Services Inc. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (Expressed in Canadian dollars - Unaudited) Six Months Ended June 30, 2014 and June 30, 2013 2. Significant accounting policies (cont’d) Collectability of Accounts Receivable In considering the collectability of accounts receivable, taken into account is the legal obligation for payment by the customer, as well as the financial capacity of the customer to fund its obligation to the Corporation. Leases Management uses judgment in determining whether a lease is a finance lease arrangement that transfers substantially all the risks and rewards of ownership Contingencies Management uses judgment to assess the existence of contingencies. By their nature, contingencies will only be resolved when one or more future events occur or fail to occur. Management also uses judgment to assess the likelihood of the occurrence of one or more future events. Estimates Equipment The cost less the residual value of each item of equipment is depreciated over its useful economic life. Depreciation is charged over the estimated life of the individual asset. Depreciation commences when assets are available for use. The assets’ useful lives and methods of depreciation are reviewed and adjusted if appropriate at each fiscal year end. Significant judgment is involved in the determination of useful life and residual values for the computation of depreciation and no assurance can be given that the actual useful lives or residual values will not differ significantly from current assumptions. Impairment Intangible assets and equipment are tested for impairment if there is an indication of impairment. The carrying value of equipment and intangible assets is reviewed each reporting period to determine whether there is any indication of impairment. If the carrying amount of an asset exceeds its recoverable amount, the asset is impaired and an impairment loss is recognized in profit or loss. The assessment of fair values less costs of disposal or value in use, including those of the cash-generating units for purposes of testing intangible assets require the use of estimates and assumptions for recoverable production, long-term commodity prices, discount rates, future capital requirements and operating performance. Changes in any of the assumptions or estimates used in determining the fair value of the assets could impact the impairment analysis. Calculation of Share-based Compensation The amount expensed for share-based compensation is based on the application of the Black-Scholes Option Pricing Model, which is highly dependent on the expected volatility of the Company’s share priceand the expected life of the options. The Company used an expected volatility rate for its shares based on historical stock trading data adjusted for future expectations; actual volatility may be significantly different. While the estimate of share-based compensation can have a material impact on the operating results reported by the Company, it is a non-cash charge and as such has no impact on the Company’s cash position or future cash flows. Royalty obligation The Company has a royalty obligation liability. To estimate the fair value of the obligation, the Company makes estimates of future cash flows and discounts those cash flows at an estimated prevailing market rate of interest for a similar instrument. Management updates the estimated future cash flows by estimating future operating hours, revenues, future equipment purchases and other items required under the royalty agreement at each reporting date to assess whether the value of obligation should be adjusted. The effects of any change in the obligation are recognized in profit or loss in the current period. Convertible debentures The determination of the fair value of the liability component of the convertible debentures requires management to make estimates regarding the interest rate that the Company would have obtained for a similar secured loan without a conversion feature. Management takes into consideration the valuation of both components, historical data regarding issuances of warrants and the proceeds received upon issuance of the convertible debentures to determine the inputs used in the valuation models and the resulting fair value for each instrument. 9 Intercept Energy Services Inc. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (Expressed in Canadian dollars - Unaudited) Six Months Ended June 30, 2014 and June 30, 2013 2. Significant accounting policies (cont’d) Derivative liability The Company has a derivative liability embedded in its convertible debenture. To estimate the fair value of the derivative liability, the Company makes estimates of future cash flows and discounts those cash flows at an estimated discount rate. Management updates the estimated future cash flows by estimating future operating hours, revenues, operating costs, future equipment purchases and other items required under the royalty agreement at each reporting date to assess whether the value of derivative liability should be adjusted. The effects of any change in the obligation are recognized in profit or loss in the current period. 3. New standards, amendments and interpretations The following new Standards were issued by the IASB, and are effective for annual periods beginning on or after January 1, 2014. The Company retrospectively adopted these standards effective January 1, 2014 with no significant impact to its consolidated financial statements. New standards adopted As of January 1, 2014, the Company adopted amendments to IAS 36, "Impairment of Assets". The amendments reduce the circumstances in which the recoverable amount of CGUs is required to be disclosed and clarifies the disclosures required when an impairment loss has been recognized or reversed in the period. There was no effect on the financial statements from the adoption of this standard. As of January 1, 2014, the Company adopted IFRS Interpretations Committee ("IFRIC") 21 "Levies". IFRIC 21 clarifies that an entity recognizes a liability for a levy when the activity that triggers payment, as identified in the relevant legislation, occurs. There was no effect on the financial statements from the adoption of this standard. IFRS 9 replaced the guidance of IAS 39, "Financial Instruments : Recognition and Measurement." This standard estimates the existing IAS 39 categories of held to maturity, available-for-sale and loans receivable. Financial assets are classified into one of two categories: amortized cost or fair value. There was no effect on the financial statements from the adoption of this standard. 4. Trade and other receivables and loans receivable June 30, 2014 December 31, 2013 Trade receivables $ $ Trade receivables $ $ Sales tax receivable Total $ $ The Company had an unsecured loan receivable of $15,000 that bore interest of 6% annually.The loan is was repayable, principal and interest, in full, ten days after the Company provides the borrower with a written notice of demand.At December 31, 2013 the loan receivable in the amount of $19,380 was determined to be uncollectible and was written off. In addition $133,963 relating to non-current portion of loans receivable at December 31, 2013 was also written off as it was determined to be uncollectable. 10 Intercept Energy Services Inc. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (Expressed in Canadian dollars - Unaudited) Six Months Ended June 30, 2014 and June 30, 2013 5. Equipment (Restated (Note 20) Computer Rental Equipment Vehicles Leasehold Improvements Total Cost Balance, December 31, 2012 $ Additions - Balance December 31, 2013 4, 857,482 Additions - - Balance, June 30, 2014 $ Depreciation Balance, December 31, 2012 Additions Balance December 31, 2013 Additions Balance, June 30, 2014 $ Net book value Balance, December 31, 2013 $ Balance, June 30, 2014 $ As at June 30, 2014, net book value of rental equipment under finance lease obligations is $3,693,349(December 31, 2013 - $3,040,445). 6. Trade and other payables June 30, 2014 December 31, 2013 Trade payables $ $ Trade payables $ $ Accrued liabilities Royalties payable Other payables Due to related parties Total $ $ 11 Intercept Energy Services Inc. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (Expressed in Canadian dollars - Unaudited) Six Months Ended June 30, 2014 and June 30, 2013 7. Loans and borrowings June 30, 2014 December 31, 2013 Automotive loan payable $ $ Automotive loan payable $ $ Notes payable Convertible debentures payable Less: current portion ) ) Long term portion $ $ The automotive loan payable is repayable in monthly instalments of$857, non-interest bearing, maturing September 10, 2014, secured by the related automotive equipment having a net book value of$12,708 (December 31, 2013-$15,250). The following table summarises the accounting for Convertible Debentures: Debenture Balance, December 31, 2012 $ Accrued interest expense Extinguishment of debenture ) Issuance of Debenture, March 22, 2013 Derivative liability component ) Issuance of Debenture, April 15, 2013 Derivative liability component ) Unamortized portion of cost of issuance ) Accretion of liability component Balance, December 31, 2013 Accretion of liability component Balance, June 30, 2014 $ During the year ended December 31, 2013, the Company completed first and second tranche of a private placement for the sale of convertible debentures for gross proceeds of $445,000. The proceeds were used to pay for half of a heating unit. The debenture bears interest at a rate of 12 % per annum, payable semi-annually from the closing date and also contains an override royalty of 2 % per annum on the gross profits earned by up to 5 Big Heat units, payable semi-annually from the closing date. The debentures are convertible into common shares of the Company at a price of $0.50 for the first twelve months; $1.00 for the second twelve months; and $1.50 after the first twenty-four months commencing on the closing dates of two separate closing dates being March 22, 2013 for $245,000 and April 15, 2013 for $200,000. These debentures are secured by equipment with a net book value of $349,643 and are subordinated to the finance leases (Note 5). The debentures are convertible into common shares of the Company at a price of $0.50 for the first twelve months; $1.00 for the second twelve months; and $1.50 after the first twenty-four months commencing on the closing dates of two separate closing dates being March 22, 2013 for $245,000 and April 15, 2013 for $200,000. 12 Intercept Energy Services Inc. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (Expressed in Canadian dollars - Unaudited) Six Months Ended June 30, 2014 and June 30, 2013 7. Loans and borrowings (cont’d) The debentures have been classified as debt, net of unamortized issue costs and net of the value of the derivative liability (see Note 10). The value of the conversion feature after allocation of the derivative liability amount was not material and hence equity component of the convertible debenture has not been set up.The balance liability portion net of derivative liability is measured at amortized cost and will accrete up to the principal balance at maturity using the effective interest rate method.The accretion and the interest paid are expensed as finance expense in the statement of net loss and comprehensive loss.The value of the conversion feature was determined at the time of issue as the difference between the principle value of the debentures and the discounted cash flows assuming a rate of 20%. Issue costs are amortized into income over the life of the debentures using the effective interest rate method. For the period ended June 30, 2014 $26,700 (2013 - $13,075) in interest expense related to these debentures has been recognized under finance expense in the statement of net loss and comprehensive loss. As at June 30, 2014 there is $41,606 in accrued interest payable related to the above debentures (December 31, 2013 - $18,187). The following table summarises the accounting for Notes payable: Note payable Balance, December 31, 2013 $ Amounts received Accrued interest expense Fair value of bonus shares- cost of issuance (Note 11 (vii) ) Amortization of cost of issuance Balance, June 30, 2014 $ 8. Finance lease obligations Finance lease obligations relate to rental equipment used in the Company’s rental operations.Collateral consists of the related equipment and a general security agreement covering all present and after acquired equipment including intangibles, and the proceeds of sale on the secured equipment. During the 2013 the Company entered into finance leases with a major Canadian bank in order to fund purchases of rental equipment including vehicles to move heating units to client sites. These leases bear interest at rates varying from 5.08% to 5.57%, and are secured by the fact that the bank retains title to the assets until the leases are paid over three years at which time title passes to the Company for one dollar per unit. As part of this arrangement the Company committed to a credit facility of $2 million under which the finance leases were drawn. Under this facility the Company was required to maintain a debt service coverage ratio of 1.25 to 1. The Company has not maintained the ratio and the bank has the right under the agreement to demand immediate payment under the leases. The leases are therefore classified as current liabilities. The bank has not demanded payment and there is no correspondence between the Company and the Bank regarding this default. Subsequent to quarter end on July 29, 2014, the Company entered into a $2.5 million equipment lease finance facility with Weslease Income Growth Fund Limited Partnership by its general partner Weslease Income Growth Fund GP Ltd. ("Weslease").The proceeds from the new equipment lease facility was used to fully extinguish the current finance lease obligations in full (Note 22). 13 Intercept Energy Services Inc. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (Expressed in Canadian dollars - Unaudited) Six Months Ended June 30, 2014 and June 30, 2013 8. Finance lease obligations (cont’d) The principal value of the finance lease obligations have been classified as current on the statement of financial position but if the leases were not demanded then, expected repayments are as follows: June 30, 2014 Future minimum lease payments Interest Principal value of minimum lease payments Less than one year $ $ $ Between one and five years More than five years - - - Total $ $ $ December 31, 2013 Future minimum lease payments Interest Principal value of minimum lease payments Less than one year $ $ $ Between one and five years More than five years - - - Total $ $ $ 9. Royalty obligation (Restated (Note 20)) On March 20, 2012 the Company entered into a royalty agreement on acquisition of Intercept Rentals (Note 4).As per this agreement 10% royalty on the gross revenues from the operation of the frac water heating technology is payable for period of ten years, at which time it expires. The royalty obligation is measured in the statement of financial position at the fair value of the expenditure expected to be required to settle the financial liability using a post-tax rate that reflects current market assessments of the time value of money and the risks specific to the obligation.The change in fair value arising from a reassessment of the estimated liability is recognized in the statement of net loss and comprehensive loss as royalty expense. Royalty obligation and expense Royalty obligation balance Royalty expense Six months ended June 30, 2014 Balance, December 31, 2012 $ - Current portion - Long term portion $ Royalty expense (Note 18 (b)) - Royalty obligation expense - Fair value adjustment of liability - - Balance, June 30, 2013 $ $ - Current portion - Long term portion $ Balance, December 31, 2013 $ - Current portion - Long term portion $ Royalty expense (Note 18 (b)) - Royalty obligation expense - Fair value adjustment of liability - - Balance, June 30, 2014 $ $ - Current portion - Long term portion $ 14 Intercept Energy Services Inc. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (Expressed in Canadian dollars - Unaudited) Six Months Ended June 30, 2014 and June 30, 2013 9. Royalty obligation (Restated (Note 20)) (cont’d) If the discount rate used in calculating the fair value of royalty obligations change by 1% the royalty obligation liability at June 30, 2014 will change by $81,235 (December 31, 2013 - $81,235). On June 26, 2014, the Company entered into an agreement with 1645577 Alberta Ltd. (“Numberco”) whereby the Company agreed that, in consideration of the Royalty Agreement for a 10 % royalty on gross revenue as per the terms and as set out in the Original Agreement it will issue to Numberco – 2,000,000 Common shares for a deemed value of $100,000 thereby terminating all future and accrued royalty payments subject to regulatory approvals. This agreement was approved by the TSX Venture on July 8, 2014 and accordingly this royalty liability was terminated on July 8, 2014 (Note 22). Derivative liability The Company issued convertible debentures in 2013 for total proceeds of $445,000 in two tranches; March 22, 2013 - $225,000 and April 15, 2013 - $200,000 (Note 9).As part of this convertible debenture issue the Company agreed to pay an override royalty of 2 % per annum on the gross profits earned by up to 5 Big Heat units, payable semi-annually from the closing date. This liability is treated as a derivative liability on the statement of financial position.The derivate liability is measured in the statement of financial position at the fair value of the expenditure expected to be required to settle the financial liability using a post-tax rate that reflects current market assessments of the time value of money and the risks specific to the obligation.The change in fair value arising from a reassessment of the estimated liability is recognized in the statement of net loss and comprehensive loss as gain (loss) on derivative liability.The following table summarizes the derivative liability recognized in the net loss and comprehensive loss and in the statement of financial position: Derivative liability and gain (loss) on derivative liability Derivative liability balance Gain (loss) on derivative liability Six months ended June 30, 2014 Balance, December 31, 2012 $
